\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2011 CNO Financial Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-31792 75-3108137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11825 North Pennsylvania Street Carmel, Indiana46032 (Address of Principal Executive Offices) (Zip Code) (317) 817-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective May 12, 2011, the Board of Directors (the “Board”) of CNO Financial Group, Inc. (the “Company”) amended the Company’s Bylaws to change the number of directors to eight.The Amended and Restated Bylaws of the Company are filed herewith as Exhibit 3.2. Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting of the Company’s shareholders on May 12, 2011 (the “Annual Meeting”), the Company’s shareholders elected eight directors to serve terms expiring at next year’s annual meeting and voted on three other proposals.The results of the voting were as follows: Name For Against Abstain Broker Non-Votes Robert C. Greving 195,005,287 681,811 360,503 26,664,013 R. Keith Long 195,357,834 630,287 59,480 26,664,013 Charles W. Murphy 194,587,059 1,102,168 358,374 26,664,013 C. James Prieur 195,072,578 620,383 354,640 26,664,013 Neal C. Schneider 194,915,000 773,332 359,269 26,664,013 Frederick J. Sievert 195,005,384 682,985 359,232 26,664,013 Michael T. Tokarz 171,363,805 24,324,317 359,479 26,664,013 John G. Turner 194,116,328 1,573,182 358,091 26,664,013 Proposal 2: Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. For Against Abstain 220,643,827 1,909,479 158,308 Proposal 3: Approval by non-binding advisory vote of executive compensation. For Against Abstain Broker Non-Votes 174,348,005 21,374,894 324,702 26,664,013 Proposal 4: Approval by non-binding advisory vote of the frequency of future votes on executive compensation. One Year Two Years Three Years Abstain Broker Non-Votes 177,613,780 277,468 18,089,276 67,077 26,664,013 In light of the voting results with respect to the frequency of shareholder votes on executive compensation, the Board has decided that the Company will hold an annual advisory vote on the compensation of named executive officers until the next required vote on the frequency of shareholder votes on the compensation of executives. The Company is required to hold votes on frequency at least once every six years. Item 7.01. Regulation FD. On May 12, 2011, the Company issued a press release to announce results of the voting at the Annual Meeting on the proposals described above and to announce that Neal C. Schneider had been selected by the Board to serve as Non-Executive Chairman of the Board.A copy of the Company’s press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01(d). Financial Statements and Exhibits. Amended and Restated Bylaws of CNO Financial Group, Inc. Press release of CNO Financial Group, Inc. dated May 12, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CNO Financial Group, Inc. Date: May 12, 2011 By: /s/ John R. Kline John R. Kline Senior Vice President and Chief Accounting Officer 3
